Concur—Capozzoli, J. P., McGivern, McNally and Tilzer, JJ. *937and Tilzer, JJ.; Hunez, J., dissents in the following memorandum: The Trial Justice submitted the issues to the jury in a comprehensive and flawless charge. Implicit in its verdict against defendant Poirier & McLane Corp. were findings of negligence in failing to place warning signs indicating that the highway was used for pedestrian traffic at an opening created by it. Likewise, by its verdict in his favor, the jury absolved plaintiff of contributory negligence. There is ample evidence to sustain the verdict. That Poirier & McLane created the openings in the barricade is not denied; that